UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4495


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID ROA-BAHENA, a/k/a David Bahena Roa, a/k/a Roa David
Bahena,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00022-CCE-1)


Submitted:   February 2, 2017             Decided:   February 9, 2017


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,  North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Lisa B. Boggs, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David      Roa-Bahena     pled    guilty,             pursuant     to     a     written

agreement, to illegal reentry after deportation, in violation of

8 U.S.C. § 1326(a), (b)(1) (2012).                     The district court sentenced

Roa-Bahena to 37 months in prison, within the range established

by    the   Sentencing      Guidelines,          to    run     concurrently          with     his

undischarged state sentence.                 On appeal, Roa-Bahena challenges

the   substantive      reasonableness            of    the    sentence.        Finding         no

error, we affirm.

       We    review   the      reasonableness           of     a    sentence         “under     a

deferential       abuse-of-discretion             standard.”            Gall     v.     United

States, 552 U.S. 38, 41 (2007).                       Because Roa-Bahena does not

assert      any   procedural     sentencing           error,       we   review       only     the

substantive       reasonableness        of       the    sentence,        “tak[ing]          into

account the totality of the circumstances.”                             Id. at 51.             We

presume that a sentence within a properly calculated Guidelines

range is substantively reasonable, rebuttable only “by showing

that the sentence is unreasonable when measured against the 18

U.S.C. § 3553(a) factors.”              United States v. Louthian, 756 F.3d
295, 306 (4th Cir. 2014).

       We have reviewed the record and discern no abuse of the

district court’s discretion in selecting the within-Guidelines-

range sentence.        Thus, we conclude that Roa-Bahena has failed to

rebut the presumption of reasonableness applied to his sentence.

                                             2
Accordingly, we affirm the judgment of the district court.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                      3